Case 2:18-cv-13504-PDB-EAS ECF No. 59, PageID.935 Filed 10/08/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN


Glen Dimplex Americas Ltd., f/k/a,
Dimplex North America Limited,

                           Plaintiff,                 Civil Action No. 2:18-cv-13504-
                                                      PB-MKM
                      v.
                                                      Hon. Paul D. Borman
Twin-Star International, Inc.,                        Magistrate Judge Elizabeth A.
                                                      Stafford
               Defendant.
________________________________________/


              Joint Motion to Extend and Reset Claim Construction Deadlines

         In accordance with Federal Rule of Civil Procedure 6(b)(1)(A), Twin-Star

and Dimplex jointly submit this motion to extend and reset deadlines for claim

construction set forth in the Court’s Civil Case Management and Scheduling

Order, ECF # 58.

         Good cause for this motion exists for two reasons. First, as the parties

exchanged disputed claims terms and constructions substantial disagreement

regarding the claims-at-issue emerged. The parties require additional time to

ensure the correct identification of claim terms-at-issue and, if possible, the

resolution of those constructions without the Court’s further involvement.

Therefore, as a result of the agreement between the parties, the parties require



{9149894: }
Case 2:18-cv-13504-PDB-EAS ECF No. 59, PageID.936 Filed 10/08/20 Page 2 of 3




additional time to complete disputed claim term identification, proposed claim

construction exchange, joint claim construction, and briefing on the same.

         Second, the new deadlines identified below are required because counsel for

Dimplex’s upcoming wedding schedule.

         Based on the foregoing reasons for good cause, the parties propose that the

deadlines set forth in ECF #58 be extended and reset as follows:

                  EVENT                                  TIMELINE

Exchange of disputed claim terms                       October 22, 2020


Exchange of proposed constructions                     November 5, 2020


Joint claim constructions                             November 12, 2020


Plaintiff’s Opening Brief                             December 11, 2020


Defendant’s Responsive Brief                           January 11, 2021


Plaintiff’s Reply Brief                                February 1, 2021


         The Parties further note that because the remaining deadlines on the case

calendar are dependent on the completion of claim construction, no other dates will

need to be reset at this time. Therefore, for good cause shown, the Court should

extend and reset the deadlines for claim construction as set forth above.


{9149894: }
Case 2:18-cv-13504-PDB-EAS ECF No. 59, PageID.937 Filed 10/08/20 Page 3 of 3




Dated: October 8, 2020

Respectfully submitted,

  s/ David B. Cupar                  .   s/ Barbara L. Mandell (by consent) .
David B. Cupar (OH 0071622)              Michael B. Stewart (P45318)
Andrew D. Gordon-Seifert (OH             Barbara L. Mandell (P36437)
0092499)                                 Paul M. Ratzmann (P77465)
McDonald Hopkins LLC                     Fishman Stewart PLLC
600 Superior Avenue, East, Ste. 2100     800 Tower Drive
Cleveland, OH 44114                      Suite 610
Telephone: 216-348-5400                  Troy, MI 48098
Fax: 216-348-5474                        mstewart@fishstewip.com
dcupar@mcdonaldhopkins.com               bmandell@fishstewip.com
agordon-seifert@mcdonaldhopkins.com      pratzmann@fishstewip.com

Counsel for Defendant                    Counsel for Plaintiff




{9149894: }
